DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 19-20 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Barnes [US 20040236223 A1] in view of Telfort [US 20110213272 A1].
As per claim 19, Barnes teaches a method, comprising:
detecting ultrasound signals by an ultrasound sensor positioned adjacent to a sensing surface (Barnes Fig 1 item 14, ¶0020) at a distal end of a handheld device Barnes Fig 1 item 10); 
detecting an auscultation signal by at least one auscultation sensor positioned adjacent to the sensing surface of the handheld device (Barnes Fig 1 item 16, ¶0020, ¶0028, ¶0034, sensor 16 may be a microphone for detecting acoustic sounds associated with breathing or the heart cycle),
wherein a portion of the sensing surface is formed by a membrane (Barnes ¶0034 “such a microphone has membrane …” ) adjacent to a side of the ultrasound sensor (From Barnes ¶0034, Figs 1, 3, it is inherent that the membrane is adjacent to (close by) the acoustic window 20 and hence the transducers 14) and the least one auscultation sensor is positioned between the membrane and a proximal end of the handheld device (this is inherent because a microphone needs signals from membrane to convert to electrical signals.  Hence the sensor is between the membrane and the proximal end);
Barnes does not expressly teach detecting an ambient noise signals signal by an ambient noise sensor positioned between a handle portion of the handheld device and at the proximal end of the handheld device, the ambient noise sensor being spaced apart from the  sensing surface by at least the handle portion; and generating a noise-canceled auscultation signal by canceling the ambient noise signal from the auscultation signal.
Telfort in an analogous field teaches an ambient noise signals signal by an ambient noise sensor (Telfort Fig 9B, item 921, ¶0148 “interfering noise can further include speech sounds, snoring, coughing, gasping, etc., and can emanate from the patient or other individuals in the monitoring environment.”, ¶0150 “the noise sensing element according to certain aspects may be positioned in physical proximity to the noise source”, ¶0192 “conversely, the second sensing element 921 can be used to monitor heart sounds and also generally simultaneously provide a noise reference to the first sensing element 920”) positioned between a handle portion of the handheld device and at the proximal end of the handheld device, the ambient noise sensor being spaced apart from the sensing surface by at least the handle portion (Telfort Fig 9B, item 927 positioned at the monitor, ¶0147 “one or more sensing elements can be positioned at the physiological monitor or some other appropriate location in monitoring environment,’); and generating a noise-canceled auscultation signal by canceling the ambient noise signal from the auscultation signal (Telfort Fig 17 noise cancellation).
Barnes in ¶0028 recites using sensor 16 for detecting non-ultrasound signal.  Telfort discloses using noise sensor, and use it for noise cancellation.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Barnes by integrating the noise sensing and cancellation as in Telfort.  The motivation to provide  to produce a physiological signal having a reduced noise component is to get accurate signals for diagnosis and treatment.  
As per claim 20,  (Currently Amended) The method of claim 19, rein the at least one auscultation sensor is spaced apart from the membrane by a gap, allowing the membrane to operate as a diaphragm that converts mechanical vibrations into sounds that are detectable by the at least one auscultation sensor (The membrane / diaphragm vibrating is inherent to a microphone so as to provide the signals to electrical form.  Vibration requires a gap): and wherein the generating the noise-canceled auscultation signal includes generating the noise-canceled auscultation signal by processing circuitry in the handheld device (Telfort Fig 17).
Allowable Subject Matter
Claims 1, 7-18, 21-25 allowed over prior art of record.  Applicants amendments have overcome current rejections for these claims.  Examiner does not find any references of record, individually or in combination, teaching all the limitations of the ultrasound probe as recited in the independent claims 1, 16.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793